Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims distinguish over all of the prior art for reasons of record, the Amendment of 05/26/2022 having mitigated the 35 U.S.C. 112 (b) issues of record. The Terminal Disclaimer filed 05/26/2022 has been recorded and approved, thus obviating the previous Obviousness Double Patenting rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/31/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778